

116 S1794 IS: Currency Evolution Now To Save Act
U.S. Senate
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1794IN THE SENATE OF THE UNITED STATESJune 12, 2019Ms. Ernst introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend title 31, United States Code, to permit the Secretary of the Treasury to determine the
 metal composition of certain coins, and for other purposes.1.Short titleThis Act may be cited as the Currency Evolution Now To Save Act or the CENTS Act.2.Metal composition of certain coinsSection 5112(b) of title 31, United States Code, is amended—(1)by inserting (1) after (b); and(2)by adding at the end the following:(2)Notwithstanding paragraph (1), the Secretary may prescribe a composition of materials in, and a construction of, the half dollar, quarter dollar, dime, or 5-cent coin that varies from the composition and construction required under that paragraph with respect to the coin (including by using different metals in the alloy for the coin than those required under that paragraph) if that action by the Secretary—(A)reduces the overall cost of minting the coin; and(B)does not affect—(i)the diameter and weight of the coin specified under subsection (a); or(ii)the functionality of the coin, including the electromagnetic signature with respect to the acceptance of the coin..